 

spats atm Atte SH
verano

Case 1:20-cv-01755-GBD Document ¢ 29 Filed 02/18/21 _Page Lot 4

. Pye kL OMB el

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

perecaeantitiann

 

 

 

 

 

 

 

ies CASE NO? T:20-cv-1755-GBD

KAREEM NELSON,
PROPOSES DEFAULT
Plainnff, JUDGMENT AGAINST
y ROCKSTER LITTLE ITALY

PIZZA, INC. d/b/a Little Italy
Pizza, and 214 WEST 92ND
ROCKSTER LITTLE ITALY PIZZA, INC. STREET ASSOCIATES, LLC
d/b/a Little Italy Pizza, and 214 WEST
92ND STREET ASSOCIATES, LLC,

Defendants.

 

THIS ACTION, having been commenced on February 27, 2020, by the filing of the
Summons and Complaint, and a copy of the Summons and Complaint having been served on
Defendants, ROCKSTER LITTLE ITALY PIZZA, INC. d/b/a Little Italy Pizza, and 214 WEST
92ND STREET ASSOCIATES, LLC (“Defendants”), on March 9, 2020, and proof of such
service having been filed, and the Defendants having failed to answer or otherwise respond to the
Complaint as required by law, and the time to answer or otherwise respond to the Complaint
having expired, it is hereby

ORDERED and ADJUDGED, as follows:

1. That Plaintiff has Judgment against Defendants ROCKSTER LITTLE ITALY PIZZA,
INC. d/b/a Little Italy Pizza, and 214 WEST 92ND STREET ASSOCIATES, LLC, to
correct the following architectural barriers and violations of the Americans with
Disabilities Act (‘ADA’) within sixty (60) days (the ‘““Remediation Order’) at the facility
commonly referred to as Little Italy Pizza, located at 2476 Broadway, New York, New
York 10025 (hereinafter the “Subject Facility’):

a. Inaccessible entrance at the Subject Facility.

 
Case 1:20-cv-01755-GBD Document 29 Filed 02/18/21 Page 2 of 4

b. Failure to provide an accessible route to the Subject Facility, for navigation by a

wheelchair.

 

c. Failure to provide an accessible means of egress, at the existing step at the
entrance of the Subject Facility, for navigation by a wheelchair, in that the
existing step at the entrance of the Subject Facility acts as a barrier to
accessibility.

d. The required minimum maneuvering clearance is not provided at the door of the
main entrance of the Subject Facility.

e. Failure to provide a compliant change in the floor level within the required
maneuvering clearance at the door of the main entrance of the Subject Facility,
making the Subject Facility inaccessible to wheelchair bound patrons.

f. Inaccessible secondary entrance, in that the inoperable wheelchair platform lift
located at the interior side of the secondary entrance of the Subject Facility is
utilized to store equipment.

g. The required minimum maneuvering clearance is not provided at the door of the
secondary entrance of the Subject Facility.

h. Directional signage indicating the location of the nearest accessible entrance is not

 

provided as required at the exterior of the Subject Facility.

i. The required signage identified by the international symbol of accessibility is not
provided at the secondary entrance of the Subject Facility.

j. Inaccessible dining tables: the required minimum knee and toe clearance is not
provided at the dining tables and a minimum percentage of the existing dining

tables required to be accessible is not provided.

 
Case 1:20-cv-01755-GBD Document 29 Filed 02/18/21 Page 3 of 4

k.

Inaccessible dining counter: the non-compliant height of the dining counter

exceeds the maximum height allowance, the required minimum knee and toe

clearance is not provided at the dining counter, and the portion of the dining

counter required to be accessible is not provided.

Failure to provide an accessible and compliant restroom in the Subject Facility in

that the following violations were discovered during an inspection of the restroom

in the Subject Facility:

il.

lil.

iv.

Vi.

The existing signage identifying the restroom is posted at a non-compliant
location.

The required minimum maneuvering clearance is not provided at the
exterior side of the restroom door due to the storage of equipment acting as
a barrier to accessibility.

The required minimum turning space is not provided in the restroom due
to the storage of equipment.

Inaccessible water closet in the restroom, in that the required minimum
clearance is not provided at the water closet in the restroom.

Inaccessible flush control at the water closet in the restroom, in that the
non-compliant position of the flush control is located at the closed side of
the water closet in the restroom.

Inaccessible paper towel dispenser in the restroom, in that the non-
compliant mounted height of the paper towel dispenser in the restroom

exceeds the maximum height allowance.

 

 
Case 1:20-cv-01755-GBD Document 29 Filed 02/18/21 Page 4 of 4

vil. Inaccessible mirror in the restroom, in that the non-compliant mounted
height of the mirror in the restroom exceeds the maximum height
allowance; and it is further

2. That the subject facility, located at 2476 Broadway, New York, New York 10025, which
is currently leased, owned and operated by Defendants ROCKSTER LITTLE ITALY
PIZZA, INC. d/b/a Little Italy Pizza, and 214 WEST 92ND STREET ASSOCIATES,
LLC, shall be closed to the general public with all business operations ceased until
Defendants fully comply with the terms of this Order.

3. That within sixty (60) days after entry of this Judgment, Defendants shall serve and file
with this Court notice and evidence of its compliance with the terms hereof.

4, That the Court reserves jurisdiction to enforce the terms of this Judgment as set forth
above, and upon full compliance by Defendants of the foregoing to hold such further
proceedings as necessary to affix and award Plaintiff's damages, as well as, his attorneys’
fees, costs and litigation expenses incurred through the date of Defendants’ full
compliance.

Dated: New York, New York

——FEB 1 8°9)94)

SO ORDERED:

Chunp- 6, Danelle

UNITED STATES DISTRICT JUDGE
HON. GEORGE B. DANIELS

 

 
